Opinion by
Walker, J.
It was stipulated that the .lumber in question is similar in all material respects to that the subject of Seaboard Lumber Sales Co. v. United States (5 Cust. Ct. 161, C. D. 391). In accordance therewith it was held that the tax imposed should have-been assessed on'the basis of the condition in which imported and that no addition should have been made for planing, tonguing, and groovihg. Protests sustained to this extent. The claims as to certain entries, having been abandoned, the protests were dismissed to that extent.